Citation Nr: 0928583	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  04-38 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to the claimed cervical spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.  

3.  Entitlement to service connection for hearing loss of the 
right ear.  

4.  Entitlement to service connection for hearing loss of the 
left ear.  

5.  Entitlement to a disability rating in excess of 40 
percent for degenerative joint and disc disease of the 
lumbosacral spine.  

6.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and N.H., his daughter


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on periods of active duty for training and 
inactive duty training from January 1974 to October 1993 as a 
member of the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004, April 2005, October 2006, 
and April 2007 rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the Veteran service connection for hearing loss 
of the right and left ears, service connection for a cervical 
spine disability, an increased rating for his service-
connected lumbosacral spine disability, and entitlement to a 
nonservice-connected pension.  The Veteran subsequently 
initiated and perfected appeals of these determinations.  

In April 2008, the Veteran testified before the undersigned 
Acting Veterans Law Judge, seated at the RO.  

The issue of eligibility for a nonservice-connected pension 
is decided below.  All other issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC., for further development.  


FINDINGS OF FACT

1.  The Veteran did not have active military service during a 
period of war.  

2.  The Veteran was not discharged or released from service 
for a service-connected disability or had at the time of 
service separation a service-connected disability.  


CONCLUSION OF LAW

The eligibility requirements for a VA nonservice-connected 
disability pension are not met.  38 U.S.C.A §§ 101, 1521 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 
3.203, 3.314 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, which 
include: 1) Veteran status; 2) existence of a disability; (3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  While 38 C.F.R. 
§ 3.159(b)(1) used to provide a fourth notice element (the 
notice must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim), this notice 
element was removed by way of regulatory action during the 
pendency of this appeal, effective with respect to all 
pending matters, and therefore is not for consideration.  

"The purpose of [section 5103(a)] and [§ 3.159(b)] is to 
require that VA provide affirmative notification to the 
claimant prior to the initial decision in the case as to the 
evidence that is needed and who shall be responsible for 
providing it."  Overton v. Nicholson, 20 Vet. App. 427, 433 
(2006), (quoting Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328, 1333 (Fed. Cir. 2006).

In this case, because the Veteran, as further discussed 
below, did not serve on active duty during a period of war, 
he is not legally entitled to nonservice-connected pension 
benefits as a matter of law, and therefore no notice needs to 
be provided to him as there is no evidence that he could 
submit to establish eligibility.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  

Further, the Veteran was actually provided more notice than 
he was legally entitled to receive, as VCAA notice letters 
were sent to him in both December 2005 and March 2006.  
Accordingly, even assuming that a VCAA letter was supposed to 
be sent, the ones that were sent were fully adequate in 
addressing each of the required elements.  While the notices 
were sent subsequent to the initial adjudication of the 
pension claim in August 2005, this error was subsequently 
corrected when the claim was readjudicated in January 2008, 
thereby curing any timing defect.  See Mayfield v. Nicholson, 
444 F.3d at 1334; Overton v. Nicholson, 20 Vet. App. at 437.  

Turning to the duty to assist, the Board finds that all 
necessary development has been accomplished.  The RO has 
obtained identified private and VA outpatient treatment 
records identified by the Veteran.  His Social Security 
disability determination records are also of record.  
Moreover, the Veteran was afforded various VA examinations.  
Furthermore, as discussed in greater detail below, a VA 
examination is not required in the present case.  
Additionally, the Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

II. Nonservice-connected Pension

The Veteran seeks entitlement to nonservice-connected pension 
benefits.  VA pension benefits shall be paid to wartime 
Veterans who are permanently and totally disabled from 
nonservice-connected disabilities that are not the result of 
willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002).  An 
appellant meets the service requirements of this section if 
he or she served in the active military, naval, or air 
service (1) for ninety days or more during a period of war; 
(2) during a period of war and was discharged or released 
from such service for a service-connected disability; (3) for 
a period of ninety consecutive days or more and such period 
began or ended during a period of war; or (4) for an 
aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.  
38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3 (2008).  

As applicable here, the Vietnam era is defined as beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive in 
the case of a Veteran who served in the Republic of Vietnam 
during that period.  The period beginning on August 5, 1964, 
and ending on May 7, 1975, inclusive, in all other cases.  
38 C.F.R. § 3.2(f).  For the Persian Gulf War, the period is 
defined as being August 2, 1990, through the date to be 
prescribed by Presidential proclamation or law.  38 C.F.R. 
§ 3.2(i). 

The term "Veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).  The term "active duty" 
includes full-time duty in the Armed Forces, other than 
ACDUTRA.  38 U.S.C.A. § 101(21) (West 2002).  The term 
"Armed Forces" means the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including the reserve 
components thereof.  38 U.S.C.A. § 101(10) (West 2002).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
the line of duty, or period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 
38 C.F.R. § 3.6(a) and (d) (2008).  ACDUTRA is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2008).  

The Veteran in this case maintains that he is entitled to VA 
nonservice-connected disability pension benefits based on his 
National Guard service.  The threshold question that must be 
resolved in this appeal is whether the Veteran is eligible, 
under VA laws and regulations, for nonservice connected 
pension purposes.

The appellant served as a member of the National Guard 
between January 1974 to October 1993.  The record does not 
reflect that the Veteran had any period of active military 
service during a period of war which would make him eligible 
for nonservice-connected pension.  Although the Veteran had 
periods of active duty for training and/or inactive duty 
training, this does not qualify him for a pension. ACDUTRA is 
specifically exempted from the definition of active duty.  
38 C.F.R. § 3.6(b)(1) (2008).  As applicable, the Veteran 
simply did not serve in the active military, naval, or air 
service for ninety days or more during a period of war, or 
during a period of war and was discharged or released from 
such service for a service-connected disability.  

Consequently, the Board finds that the Veteran's service does 
not meet the definition of active duty or active service 
established by Congress under 38 U.S.C.A. § 101(21), (24), or 
otherwise meet any of the service eligibility criteria under 
38 U.S.C.A. § 1521.  Accordingly, the evidence shows that the 
appellant has no qualifying military service that would 
render him eligible for non-service-connected pension 
benefits and his claim must be denied as a matter of law.  
See Laruan v. West, 11 Vet. App. 80, 84 (1998), (citing 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991)).  


ORDER

Entitlement to basic eligibility for VA nonservice-connected 
disability pension benefits is denied.  

REMAND

The Veteran seeks service connection for bilateral hearing 
loss, a cervical spine disability, and headaches.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

A review of the record indicates that the Veteran's service 
treatment records have not been obtained and associated with 
the claims file.  An April 2004 response from the State of 
Texas Adjutants General indicates that those records had been 
sent to the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  The claims file contains no indication the 
RO contacted the NPRC to obtain those records, or that they 
are unavailable.  In a subsequent June 2006 response to the 
Veteran's request for copies of his service treatment 
records, the RO stated it did not have them.  The RO further 
suggested the Veteran contact the NPRC himself and request 
his records.  However, an October 2006 rating decision listed 
among the evidence considered "Service Medical Records from 
January 11, 1974 through May 18, 1974", suggesting at least 
part of the Veteran's service treatment records were obtained 
and reviewed by the RO.  Nevertheless, such records are no 
longer associated with the claims file, assuming that they 
ever were.  In light of the absence of this highly pertinent 
medical evidence, remand is required in order for the Agency 
of Original Jurisdiction (AOJ) to accomplish additional 
development required under the law.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2008).  This duty includes obtaining 
pertinent medical records, including service treatment 
records.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2008).  

As noted above, the Veteran seeks service connection for 
bilateral hearing loss.  He has alleged that during his 
military service in the National Guard he was a member of a 
ceremonial artillery battery that fired a 75mm cannon at 
state functions.  In support of his claim, he has submitted a 
December 2006 letter from L.J.S., a colonel in the Texas 
National Guard confirming the Veteran was exposed to the 
firing of over 3000 rounds during service, at a time when 
"[h]earing protection was neither authorized nor required" 
by service authorities.  Medical evidence, in the form of an 
April 2006 VA audiological examination, confirms a current 
diagnosis of "mild to profound, sensorineural hearing loss, 
bilaterally."  Regarding the etiology of this disability, 
the examiner stated "[e]vidence is insufficient to render an 
opinion as to whether his hearing loss is related to military 
noise exposure without resorting to speculation."  However, 
this opinion was rendered prior to the receipt of the 
December 2006 statement that addressed the matter of the 
Veteran's exposure to acoustic trauma in service, rendering 
it of limited probative value.  A new medical opinion is thus 
required.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008).  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008).  

The Veteran also seeks a disability rating in excess of 40 
percent for his service-connected degenerative joint and disc 
disease of the lumbosacral spine.  At his April 2008 hearing, 
the Veteran reported that his spinal disability has worsened 
since the most recent VA examination of December 2005.  Where 
the record does not adequately reveal the current state of a 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  VA 
is also obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  VA's 
duty to assist includes providing a medical examination 
and/or obtaining a medical opinion when such an examination 
becomes necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2008).  Thus, a new VA 
examination is required to determine the current impairment 
resulting from the Veteran's service-connected lumbosacral 
spine disability.  

Accordingly, this case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ must obtain and associate 
with the claims file all of the 
Veteran's service treatment records 
from the National Guard Bureau, State 
of Texas, and/or the National Personnel 
Records Center (NPRC) or any other 
appropriate agency or location.  All 
efforts to obtain these records must be 
fully documented, and the various 
agencies must provide a negative 
response if records are not available.  

2.  After the above has been completed, 
the AOJ should ask the VA audiologist 
who conducted the April 2006 VA 
audiology examination to provide an 
addendum to that report that fully 
addresses the Veteran's medical history 
and evidence of noise exposure during 
service, including the firing of 
ceremonial artillery battery.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that current hearing 
loss is related to an in-service event 
or injury, including acoustic trauma.  
A full rationale should be provided for 
all opinions expressed.  

If the examiner who conducted the April 
2006 VA audiology examination is not 
available, the Veteran should be 
scheduled for another examination, 
during which the examiner should 
address the same matters as discussed 
above.  

3.  The Veteran should also be 
scheduled for a VA orthopedic 
examination for the purpose of 
evaluating his service-connected lumbar 
spine disability.  The claims file must 
be furnished to the examiner for review 
in connection with the examination.  
The examiner should provide a complete 
rationale for any opinions expressed.  

4.  Upon completion of the requested 
development, the RO should readjudicate 
the Veteran's pending claims in light 
of any additional evidence added to the 
record.  All applicable laws and 
regulations should be considered.  If 
any of the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
and given the opportunity to respond 
thereto.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


